Beown, Judge:
This is an importation of cotton table damask as to which it is stipulated and agreed by and between the defendants and the attorney for the plaintiff, that the 4 per centum representing an internal revenue tax in the country of exportation, should be added to the appraised value to make foreign value, and on that stipulation the case is submitted.
We find, therefore, that the value of the involved merchandise is the appraised value plus 4 per centum representing an internal revenue tax in the country of exportation.
Judgment will issue accordingly.